UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended August 31, 2009 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period form to Commission File number333-144585 PORTAGE RESOURCES INC. (Exact name of small business issuer as specified in its charter) Nevada 75-3244927 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 990 Richard Street, Saint Wenceslas, Quebec, Canada, G0Z 1J0 (Address of principal executive offices) 1-819-740-0810 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[](Do not check if a small reporting company)Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: September 15, 2009: 63,720,000 common shares -1- Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheet as at August 31, 2009 and May 31, 2009 4 Statement of Operations For the three months ended August 31, 2009 and, 2008 and for the period June 20, 2006 (Date of Inception) to August 31, 2009 5 Statement of Cash Flows For the three months ended August 31, 2009 and 2008 and for the period June 20, 2006 (Date ofInception) to August 31, 2009 6 Notes to the Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosure About Market Risk 17 ITEM 4. Controls and Procedures 18 ITEM 4T. Controls and Procedures 18 PART 11. OTHER INFORMATION 18 ITEM 1. Legal Proceedings 18 ITEM 1A. Risk Factors 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 3. Defaults Upon Senior Securities 23 ITEM 4. Submission of Matters to a Vote of Security Holders 23 ITEM 5. Other Information 24 ITEM 6. Exhibits 24 SIGNATURES. 25 -2- PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Portage Resources Inc. (a pre-exploration stage company) at August 31, 2009 (with comparative figures as at May 31, 2009) and the statement of operations for the three months ended August 31, 2009 and2008 and for the period from July 20, 2006 (date of incorporation) to August 31, 2009 and the statement of cash flows for the three months ended August 31, 2009 and 2008 and for the period from July 20, 2006 (date of incorporation) to August 31, 2009 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the quarter ended August 31, 2009 are not necessarily indicative of the results that can be expected for the year ending May 31, 2010. -3- PORTAGE RESOURCES INC. (A Pre-exploration Stage Company) BALANCE SHEETS (Unaudited – Prepared by Management) August 31, 2009 May 31, 2009 ASSETS CURRENT ASSETS Cash $ 1,392 Total Current Assets LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable Accounts payable – related parties Total Current Liabilities STOCKHOLDERS’ DEFICIENCY Common stock 500,000,000 shares authorized, at $0.001 par value; 63,720,000 shares issued and outstanding Capital in excess of par value Deficit accumulated during the pre-exploration stage Total Stockholders’ Deficiency $ 1,392 $ 6,125 The accompanying notes are an integral part of these unaudtied financial statements. -4- PORTAGE RESOURCES INC. (A Pre-exploration Stage Company) STATEMENT OF OPERATIONS For the three months ended August 31, 2009 and2008 and for the period from July 20, 2006 (date of inception) to August 31, 2009 (Unaudited – Prepared by Management) Three months ended Aug. 31, 2009 Three months ended
